DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0142], line 13, “rots” should be --roots--.
[0148], line 2, “with” should be --width--.
[0155], line 9, “apposed” should be --opposed--.
[0174], line 6, “positioned” should be --position--.  
Appropriate correction is required.

Claim Objections
Claims 13 and 17 are objected to because of the following informalities:
Claim 13, line 2, “member associated” should be --member is associated--.
Claim 13, line 2, “pest control composition delivery device” should be --a pest control composition delivery device--.
Claim 17, line 2, “seed sowing apparatus” should be --a seed sowing apparatus--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8-10, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolsky (U.S. 3,850,119).
Regarding claim 1, Wolsky discloses (Fig. 1-9) a seed sowing apparatus, comprising: a frame (17) defining a leading part (rod 19) supporting a soil opening stage and a trailing part (rod 20) supporting a soil closing stage trailing the soil opening stage, wherein the soil opening stage comprises a plurality of laterally spaced seeding units (23, 27), each seeding unit comprising a soil opening member (teeth 23) associated with a respective seed delivery outlet (delivery spouts 27) connected to a seed source (12), wherein each seeding unit is configured to form a respective seeded trench in the ground when the apparatus is in use driven through soil in a forward direction of travel (Col. 8, lines 22-26); wherein the soil closing stage comprises a plurality of laterally spaced soil deflection members (teeth 24) each associated with a respective one of the seeding units, each soil deflection member being spaced laterally (Fig. 3) from the soil opening member of its respective seeding unit and configured to deflect soil toward the seeded trench formed by the seeding unit (Col. 8, lines 29-33); wherein each soil deflection member is configured to form an unseeded trench (as they would naturally do) that is spaced laterally from the 
Regarding claim 3, Wolsky further discloses (Fig. 1-9) that the seed sowing apparatus is configured to function without any soil levelling device.
Regarding claim 8, Wolsky further discloses (Fig. 1-9) that each soil opening member comprises a drilling tine.
Regarding claim 9, Wolsky further discloses (Fig. 1-9) that each soil deflection member comprises a trailing soil opening member.
Regarding claim 10, Wolsky further discloses (Fig. 1-9) that each trailing soil opening member comprises a drilling tine.
Regarding claim 14, Wolsky discloses (Fig. 1-9) a method of sowing seed, comprising: forming a plurality of seeded trench sections in soil (with teeth 23 and delivery spouts 27); and subsequently forming adjacent each seeded trench section an unseeded soil displacement trench section (with teeth 24), the unseeded soil displacement trench section being positioned relative to the seeded trench section such that soil displaced during formation of the unseeded soil displacement trench section covers the adjacent seeded trench section (Col. 8, lines 29-33).
Regarding claim 15, Wolsky further discloses (Fig. 1-9) that the step of subsequently forming the unseeded soil displacement trench sections comprises forming the unseeded soil displacement trench sections between adjacent pairs of seeded trench sections (Fig. 3; while not being configured to fill both adjacent seeded trenches, the teeth 24 are positioned between adjacent seeded trenches).
Regarding claim 16
Regarding claim 17, Wolsky further discloses (as described above) that the seed sowing device comprises a seed sowing apparatus according to claim 1.
Regarding claim 19, Wolsky further discloses that the method includes leaving the unseeded soil displacement trench sections open to the environment (there are no components configured to close the unseeded trenches).

Claims 1, 4-7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottfridsson (WO 90/15520).
Regarding claim 1
Regarding claim 4, Gottfridsson further discloses (Fig. 2) that each soil deflection member is associated with a pair of seeding units (each being positioned between two).
Regarding claim 5, Gottfridsson further discloses (Fig. 2) that the soil deflection member is positioned laterally between the pair of seeding units.
Regarding claim 6, Gottfridsson further discloses (Fig. 2) that the seeding units of each pair are longitudinally spaced from one another.
Regarding claim 7, Gottfridsson further discloses (Fig. 2) that each soil deflection member is longitudinally offset relative to a neighboring soil deflection member.
Regarding claim 12, Gottfridsson further discloses (Fig. 6) that the depth of each soil opening member and/or associated soil deflection member is adjustable (via adjustment mechanisms, see below; Claim 4, lines 7-8, 12-15).
Regarding claim 14, Gottfridsson discloses (Fig. 2, 6) a method of sowing seed, comprising: forming a plurality of seeded trench sections in soil (with points 1; may be used in seed application; Page 2, lines 14-15); and subsequently forming adjacent each seeded trench section an unseeded soil displacement trench section (with points 2; may be used in tillage, hoeing, and fertilizer application; Page 2, lines 14-15; Claim 4, lines 8-10), the unseeded soil displacement trench section being positioned relative to the seeded trench section such that soil displaced during formation of the unseeded soil displacement trench section covers the adjacent seeded trench section (points 2 and their supporting shafts would naturally lift and displace soil laterally, and there is a reasonable expectation that at least some soil would be displaced to the adjacent seeded furrow).

    PNG
    media_image1.png
    287
    344
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gottfridsson.
Gottfridsson discloses the elements of claim 1 as described above, and further discloses that each soil opening member is set to a first depth and the associated soil deflection member is set to a second depth (via adjustment mechanisms, see above; Claim 4, lines 7-8, 12-15).
Gottfridsson does not explicitly disclose that the first depth is great than the second depth.  However, given that the first and second depths are each independent and adjustable, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to set them to any depth relative to one another.  Doing so would allow for proper first and .

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gottfridsson in view of Arriola (U.S. 5,996,514).
Regarding claim 13, Gottfridsson discloses the elements of claim 1 as described above, and that the trailing soil opening member may be associated with a variety of field operations, but does not disclose that the trailing soil opening member is associated with a pest control composition delivery device.
However, Arriola discloses (Fig. 1-5) a soil opening member (24) similar to that of Gottfridsson which is associated with a pest control composition delivery device (Col. 7, lines 17-21), and that the application of fertilizer, pesticides and fumigants to soil and crops is well known in the art (Col. 1, lines 19-21).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to associate the trailing soil opening member with a pest control composition delivery device, as taught by Arriola.  Doing so would protect the planted crops from pests.
Regarding claim 18, Gottfridsson discloses the elements of claim 14 as described above, and further discloses depositing a fertilizer into the unseeded soil displacement trench, but does not disclose depositing a pest control composition into the unseeded soil displacement trench.
However, Arriola discloses (Fig. 1-5) depositing a pest control composition using a soil opening member (24) similar to that of Gottfridsson into an unseeded trench formed by the soil opening member (Col. 7, lines 17-21), and that the application of fertilizer, pesticides and fumigants to soil and crops is well known in the art (Col. 1, lines 19-21).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker (U.S. 5,913,368);
Bourell (U.S. 457,699);
Collins (U.S. 2,764,111);
Dietrich (U.S. 2018/0139886);
Pokriefke (WO 2019/100833);
Roger (FR 2,573,952).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671